COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-037-CV

IN RE CURTIS E. LEWIS                                                 RELATOR

                                    ------------

                            ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION 1

                                    ------------

        The court has considered relator’s petition for writ of mandamus and is

of the opinion that relief should be denied.2 Accordingly, relator’s petition for

writ of mandamus is denied.




                                                   PER CURIAM


PANEL: MEIER, DAUPHINOT, and GARDNER, JJ.

DELIVERED: February 25, 2009




  1
      … See Tex. R. App. P. 47.4.
  2
    … We have been informed by the trial court that relator has not requested
that his “motion of request for evidence of discovery pursuant to rule 190.3”
be set for hearing and that relator has not submitted the required notice of
hearing. See Tarrant Cty. (Tex.) Loc. R. 4.04(2).